Exhibit 10.38

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

JAN 29, 2009

OUR L/C NO.: TPTS-728215

 

TO:   APPLICANT:

SEI DAILY INCOME TRUST PRIME

OBLIGATION FUND

 

SEI INVESTMENTS COMPANY

1  FREEDOM VALLEY DRIVE

OAKS, PA 19456

ATTN: TIM BARTO  

1  FREEDOM VALLEY DRIVE

  OAKS, PA 19456  

WE HAVE ESTABLISHED OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
DETAILED HEREIN SUBJECT TO ISP98

 

DOCUMENTARY CREDIT NUMBER:    TPTS-728215 FURTHER IDENTIFICATION:    ISSUE DATE
OF ISSUE:    JANUARY 29, 2009 BENEFICIARY:    SEI DAILY INCOME TRUST PRIME   
OBLIGATION FUND    ATTN: TIM BARTO    1 FREEDOM VALLEY DRIVE    OAKS, PA 19456
APPLICANT:    SEI INVESTMENTS COMPANY    1 FREEDOM VALLEY DRIVE    OAKS, PA
19456 DATE AND PLACE OF EXPIRY:    DECEMBER 2, 2009    AT OUR COUNTER
DOCUMENTARY CREDIT AMOUNT:    USD5,000,000.00 AVAILABLE WITH:    JPMORGAN CHASE
BANK, N.A.    BY PAYMENT

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL 12 MONTH PERIODS FROM THE

 

155644 Arelis Rivera

  

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

JAN 29, 2009

OUR L/C NO.: TPTS-728215

 

PRESENT OR EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR TO THE
CURRENT EXPIRY DATE WE SEND NOTICE IN WRITING TO YOU VIA SWIFT, OR HAND DELIVERY
AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO AUTOMATICALLY EXTEND THIS LETTER OF
CREDIT FOR ANY ADDITIONAL PERIOD. UPON SUCH NOTICE TO YOU, YOU MAY DRAW ON US AT
SIGHT FOR AN AMOUNT NOT TO EXCEED THE BALANCE REMAINING IN THIS LETTER OF CREDIT
WITHIN THE THEN-APPLICABLE EXPIRY DATE, BY YOUR SWIFT OR PRESENTATION OF YOUR
DRAFT AND DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR OFFICIALS READING AS
FOLLOWS:

QUOTE

THE AMOUNT OF THIS DRAWING USD                      UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NUMBER TPTS-728215 REPRESENTS FUNDS DUE US AS WE HAVE
RECEIVED NOTICE FROM JPMORGAN CHASE BANK, N.A. OF THEIR DECISION NOT TO
AUTOMATICALLY EXTEND LETTER OF CREDIT NUMBER TPTS-728215 AND THE UNDERLYING
OBLIGATION REMAINS OUTSTANDING.

UNQUOTE

IN THE EVENT THIS LETTER OF CREDIT IS SUBSEQUENTLY AMENDED BY US TO RESCIND A
NOTICE OF NON-EXTENSION AND TO EXTEND THE EXPIRY DATE HEREOF TO A FUTURE DATE,
SUCH EXTENSION SHALL BE FOR THAT SINGLE PERIOD ONLY AND THIS LETTER OF CREDIT
WILL NOT BE SUBJECT TO ANY FUTURE AUTOMATIC EXTENSIONS UNLESS OTHERWISE STATED.

ADDITIONAL DETAILS:

THIS LETTER OF CREDIT IS AVAILABLE WITH JPMORGAN CHASE BANK, N.A. AGAINST
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON JPMORGAN CHASE BANK, N.A., WHEN
ACCOMPANIED BY THE DOCUMENTS INDICATED HEREIN.

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS OFFICIALS READING
AS FOLLOWS:

“THE AMOUNT OF THIS DRAWING, USD                     , UNDER JPMORGAN CHASE
BANK, N.A. LETTER OF CREDIT NO. TPTS-728215 REPRESENTS FUNDS DUE US AS SEI
INVESTMENTS COMPANY HAS FAILED TO PAY A REQUIRED CONTRIBUTION AMOUNT AS REQUIRED
BY THE CAPITAL SUPPORT AGREEMENT BETWEEN SEI INVESTMENTS COMPANY AND SEI DAILY
INCOME TRUST PRIME OBLIGATION FUND.”

ALL CORRESPONDENCE AND ANY DRAWINGS HEREUNDER ARE TO BE DIRECTED TO

 

155644 Arelis Rivera

  

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

JAN 29, 2009

OUR L/C NO.: TPTS-728215

 

JPMORGAN CHASE BANK, N.A. C/O JPMORGAN TREASURY SERVICES, STANDBY LETTER OF
CREDIT DEPT. 4TH FL. 10420 HIGHLAND MANOR DRIVE, TAMPA, FLORIDA 33610. CUSTOMER
INQUIRY NUMBER IS 1-800-634-1969 CHOOSE OPTION 1. E-MAIL ADDRESS IS:
GTS.CLIENT.SERVICES@JPMCHASE.COM. PLEASE HAVE OUR REFERENCE NUMBER AVAILABLE
WHEN YOU CONTACT US.

WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED.

THE NUMBER AND THE DATE OF OUR CREDIT AND THE NAME OF OUR BANK MUST BE QUOTED ON
ALL DRAFTS REQUIRED.

EXCEPT AS OTHERWISE SPECIFIED HEREIN, THE LETTER OF CREDIT IS SUBJECT TO THE
INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590.

THIS LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

 

/s/ Jon P. Pierson

AUTHORIZED SIGNATURE Jon P. Pierson Assistant Vice President

 

155644 Arelis Rivera

  

Page 3 of 3